ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_03_FR.txt.                      373 	




                           OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



                        Accord avec le dispositif de l’arrêt — Désaccord avec le raisonnement suivi par
                     la Cour pour conclure que le différend n’entre pas dans le champ ratione materiae
                     de l’article 4 de la convention de Palerme — Accord avec la conclusion selon
                     laquelle les règles du droit international coutumier relatives aux immunités de
                     l’Etat et de leurs agents ne sont pas incorporées dans l’article 4 de la convention —
                     Distinction injustifiée opérée par la Cour entre les règles relatives aux immunités
                     et les autres règles du droit international coutumier qui découlent des principes de
                     l’égalité souveraine, de la non-­intervention et de l’intégrité territoriale énoncés à
                     l’article 4 — Absence d’incorporation, par renvoi à ces principes, de quelque règle
                     ou principe de droit international coutumier dans la convention — Article 4 ayant
                     pour fonction de préserver l’application des obligations existant en vertu du droit
                     international coutumier.

                        1. J’approuve, dans ses grandes lignes, le présent arrêt, et j’ai voté en
                     faveur de tous les points du dispositif. J’estime en effet que le différend
                     soumis à la Cour par la Guinée équatoriale n’entre pas dans les prévisions
                     de l’article 35 de la convention des Nations Unies contre la criminalité
                     transnationale organisée (la « convention de Palerme »), parce qu’il ne
                     concerne pas « l’interprétation ou l’application de [ladite] Convention », et
                     que, par suite, cette clause ne saurait fonder la compétence de la Cour en
                     la présente instance ; mais que, en revanche, le protocole de signature
                     facultative à la convention de Vienne sur les relations diplomatiques four-
                     nit une base de compétence permettant à la Cour de connaître de la requête
                     en ce qu’elle a trait au statut de l’immeuble du 42 avenue Foch, dont il est
                     prétendu par la Guinée équatoriale qu’il fait partie des « locaux de [sa]
                     mission » diplomatique à Paris et qu’il bénéficie à ce titre des protections
                     accordées à de tels locaux par l’article 22 de la convention en cause.
                        2. Il est cependant une partie du raisonnement suivi par l’arrêt que je
                     considère comme inutilement compliquée, non dénuée parfois d’obscurité
                     et même, à certains égards, juridiquement erronée. Il s’agit des raisons sur
                     la base desquelles l’arrêt conclut que le différend à elle soumis n’entre pas
                     dans le champ ratione materiae de l’article 4 de la convention de Palerme
                     et, par suite, n’entre pas dans les prévisions de la clause compromissoire
                     de l’article 35 de la même convention.
                        Je pense que la Cour aurait pu et dû suivre un raisonnement plus simple
                     qui l’aurait conduite à la même conclusion par une voie différente : je vais
                     expliquer à présent laquelle.
                        3. Pour convaincre la Cour qu’elle était compétente sur la base de l’ar-
                     ticle 35 de la convention de Palerme pour connaître de la partie de sa
                     requête relative à la prétendue violation par la France des immunités et
                     protections dont bénéficieraient, selon elle, tant son vice-­président de la

                     85




5 CIJ1142.indb 166                                                                                            21/02/19 15:44

                     374 	    immunités et procédures pénales (op. ind. abraham)

                     République que l’immeuble du 42 avenue Foch, la Guinée équatoriale n’a
                     pas prétendu que la France aurait méconnu l’une quelconque des obliga-
                     tions spécifiques mises à la charge des Etats parties par la convention
                     de Palerme, c’est-à-dire par les articles 5 à 31 de cet instrument, et qui
                     visent dans leur ensemble, comme le dit l’article premier, à « promouvoir
                     la coopération afin de prévenir et de combattre plus efficacement la crimi-
                     nalité transnationale organisée ».
                        4. Elle a prétendu que la France a méconnu l’article 4 de la conven-
                     tion, qui est une disposition générale figurant sous l’intitulé « Protection
                     de la souveraineté », et dont le paragraphe 1, celui qui a été invoqué par
                     la demanderesse, dispose que « [l]es Etats Parties exécutent leurs obliga-
                     tions au titre de la présente Convention d’une manière compatible avec
                     les principes de l’égalité souveraine et de l’intégrité territoriale des Etats et
                     avec celui de la non-­    intervention dans les affaires intérieures d’autres
                     Etats ». Selon la Guinée équatoriale, en engageant des poursuites pénales
                     à l’encontre de son vice-­président et en procédant à divers actes de perqui-
                     sition et de saisie à l’égard de l’immeuble du 42 avenue Foch et de certains
                     objets qui s’y trouvaient, la France a méconnu le principe de « l’égalité
                     souveraine … des Etats », lequel englobe les règles du droit international
                     coutumier relatives aux immunités des Etats, de leurs biens et de leurs
                     agents. En conséquence, il existerait un différend relatif au respect par la
                     défenderesse de l’article 4 de la convention de Palerme, donc entrant dans
                     les prévisions de la clause compromissoire de l’article 35. La Guinée équa-
                     toriale admet, certes, que l’article 4 ne s’applique pas isolément, mais qu’il
                     doit être combiné à une autre disposition (ou à d’autres dispositions) de
                     la convention, puisqu’il vise le cas où un Etat « exécut[e] … [ses] obliga-
                     tions au titre de la présente Convention ». Mais selon la demanderesse, en
                     engageant une procédure pénale à l’encontre de son vice-­président et en
                     procédant à la saisie d’une partie de ses biens, la France agissait pour la
                     mise en œuvre de ses obligations résultant de la convention, et elle était
                     dès lors tenue de respecter les principes mentionnés à l’article 4, ce qu’elle
                     n’a pas fait. Bien entendu, la demanderesse admet que la question de
                     savoir si la France a ou non méconnu à son détriment le principe de
                     « l’égalité souveraine » relève de l’examen du fond, mais elle soutient que
                     l’existence à cet égard de prétentions opposées de la part des Parties suffit
                     à caractériser un différend « concernant l’interprétation ou l’application »
                     de la convention de Palerme, donc ressortissant à la compétence de la
                     Cour en vertu de l’article 35 de ladite convention.
                        5. A mon avis, ce raisonnement est erroné. Mais il ne l’est ni pour la
                     raison invoquée par la France au soutien de son exception préliminaire
                     d’incompétence, ni pour celles retenues par la Cour dans son arrêt.
                        6. La défenderesse a soutenu que l’article 4 de la convention de Palerme
                     était une « clause générale » comparable à celle qui était en cause dans
                     l’affaire des Plates-­formes pétrolières, dans laquelle la Cour avait estimé
                     que l’article premier du traité d’amitié entre les Etats-Unis et l’Iran devait
                     être regardé comme « fixant un objectif à la lumière duquel les autres dis-
                     positions du traité d[evai]ent être interprétées et appliquées » (République

                     86




5 CIJ1142.indb 168                                                                                       21/02/19 15:44

                     375 	    immunités et procédures pénales (op. ind. abraham)

                     islamique d’Iran c. Etats-Unis d’Amérique, exception préliminaire, arrêt,
                     C.I.J. Recueil 1996 (II), p. 814, par. 28), mais qui était dépourvu par
                     lui‑même de portée normative.
                        Mais — et sur ce point j’approuve l’arrêt, paragraphe 92 — il n’y a pas
                     grand-chose de commun entre une disposition telle que celle en cause
                     dans l’affaire des Plates-­formes pétrolières, par laquelle il était proclamé,
                     en matière d’introduction au traité, qu’« [i]l y aura paix stable et durable
                     et amitié sincère entre les Etats-Unis … et l’Iran », et une clause telle que
                     l’article 4 de la convention de Palerme. Dans ce dernier cas, il ne s’agit
                     pas d’affirmer un but (pour ne pas dire un idéal) à la lumière duquel
                     toutes les dispositions qui suivent doivent se comprendre parce qu’il en
                     indique en quelque sorte la direction générale ; il s’agit plutôt de fixer cer-
                     taines limites aux obligations qui résultent de la convention, et qui figurent
                     aux articles suivants, limites qui tiennent à cette idée simple que la conven-
                     tion n’autorise pas les Etats parties à s’affranchir des règles que leur
                     impose le droit international coutumier en matière d’égalité souveraine
                     des Etats, de respect de l’intégrité territoriale et de non-­intervention dans
                     les affaires intérieures d’autres Etats. En ce sens l’article 4 de la conven-
                     tion de Palerme me paraît avoir une portée normative et opérationnelle
                     (ou, pourrait‑on dire, un « effet utile ») très supérieure à l’article premier
                     du traité d’amitié en cause dans l’affaire précédente.

                        7. Pour autant je ne suis pas convaincu, je l’ai dit, par le raisonnement
                     de la Guinée équatoriale. J’aurais toutefois préféré que la Cour, pour le
                     réfuter, ne se fondât pas sur les arguments qui figurent aux paragraphes 92
                     à 102 de l’arrêt et qui me semblent faiblement convaincants. Ma conclu-
                     sion est aussi que « les règles du droit international coutumier relatives
                     aux immunités des Etats et de leurs agents ne sont pas incorporées dans
                     l’article 4 » (par. 102), mais pour des raisons différentes de celles que
                     donne l’arrêt.
                        8. La question clef est celle de savoir si et dans quelle mesure l’article 4,
                     en mentionnant « les principes de l’égalité souveraine et de l’intégrité ter-
                     ritoriale des Etats et … celui de la non‑intervention dans les affaires
                     intérieures d’autres Etats », a pour effet d’incorporer ces principes
                     ­
                     (ainsi, nécessairement, que les règles du droit international coutumier
                     qui en découlent et en sont inséparables) dans la convention elle-même ;
                     c’est-à-dire, en d’autres termes, de transformer des obligations coutu-
                     mières en obligations conventionnelles, par le renvoi qu’opère le traité vers
                     la coutume.
                        9. L’arrêt paraît répondre à cette question, en règle générale, par l’af-
                     firmative, bien qu’il ne soit pas dépourvu sur ce point d’une certaine dose
                     d’ambiguïté.
                        C’est en tout cas dans le sens d’une telle réponse affirmative qu’on
                     pourrait comprendre le paragraphe 92, qui affirme que l’article 4 « impose
                     une obligation aux Etats parties », en ce que « [s]on but est de garantir que
                     les Etats … s’acquittent de leurs obligations conformément aux prin-
                     cipes » mentionnés (les italiques sont de moi).

                     87




5 CIJ1142.indb 170                                                                                      21/02/19 15:44

                     376 	    immunités et procédures pénales (op. ind. abraham)

                        10. Ensuite, le raisonnement de la Cour paraît amorcer un changement
                     d’orientation, lorsqu’elle relève que l’article 4 « se contente de renvoyer à
                     des principes généraux » plutôt qu’à des règles spécifiques de droit inter-
                     national coutumier, pour en déduire que, « [l]u dans son sens ordinaire, le
                     paragraphe 1 de l’article 4 n’impose pas aux Etats parties, par sa réfé-
                     rence à l’égalité souveraine, l’obligation de se comporter d’une manière
                     compatible avec les nombreuses règles de droit international qui pro-
                     tègent la souveraineté en général » (par. 93).
                        11. Dès lors, le raisonnement se concentre sur les règles du droit inter-
                     national coutumier relatives aux immunités des Etats et de leurs agents.
                        Tout en admettant que « les règles relatives à l’immunité de l’Etat pro-
                     cèdent du principe de l’égalité souveraine des Etats », comme la Cour l’a
                     déjà dit dans une affaire antérieure, l’arrêt conduit un raisonnement au
                     terme duquel il est conclu que les règles en matière d’immunités ne sont
                     pas couvertes par la disposition de l’article 4, paragraphe 1.
                        Deux raisons sont données au soutien d’une telle conclusion : principa-
                     lement, une interprétation de l’article 4 qui incorporerait les immunités en
                     tant qu’obligations conventionnelles ne cadrerait pas avec l’objet et le but
                     de la convention dans son ensemble, qui est de promouvoir la coopération
                     afin de prévenir et de combattre plus efficacement la criminalité transna-
                     tionale organisée ; subsidiairement, l’examen des travaux préparatoires de
                     la convention de Palerme fait apparaître que l’intention des rédacteurs de
                     l’article 4 n’a pas été de protéger les immunités des Etats ni d’incorporer
                     par référence les règles relatives à de telles immunités à cette convention.
                        D’où la conclusion énoncée au paragraphe 102 : « les règles du droit
                     international coutumier relatives aux immunités des Etats et de leurs
                     agents ne sont pas incorporées dans l’article 4 ».
                        12. L’impression que l’on peut retirer de la lecture des paragraphes 92
                     à 102 de l’arrêt est que, de l’avis de la Cour, il se pourrait bien que cer-
                     taines règles de droit international coutumier soient « incorporées par
                     référence » à la convention, par l’effet de la mention, figurant à l’article 4,
                     paragraphe 1, des principes de l’égalité souveraine, de la non-­intervention
                     et de l’intégrité territoriale (sans qu’on sache très bien lesquelles), mais
                     qu’en tout état de cause ce n’est pas le cas des règles relatives aux immu-
                     nités des Etats. En conséquence, un différend relatif au respect par un
                     Etat partie des immunités dues (prétendument) à un autre Etat partie en
                     vertu du droit international coutumier échappe ratione materiae au champ
                     de l’article 35 et la Cour n’est pas compétente pour en connaître (lors
                     même que l’Etat défendeur aurait agi dans le cadre de l’exécution de ses
                     obligations résultant des articles 5 et suivants).
                        13. Je suis d’avis que la Cour aurait pu et dû parvenir à la même
                     conclusion en l’espèce sans faire aucune distinction entre les règles rela-
                     tives aux immunités et les autres règles du droit international coutumier
                     qui découlent des trois principes mentionnés à l’article 4, paragraphe 1.
                        14. En effet, l’article 4 est, dans son ensemble, une clause de sauve-
                     garde. Il ne vise pas à créer des obligations (de nature conventionnelle) à
                     la charge des Etats parties, ni à incorporer par référence des règles pré-

                     88




5 CIJ1142.indb 172                                                                                     21/02/19 15:44

                     377 	    immunités et procédures pénales (op. ind. abraham)

                     existantes de droit coutumier à la convention. Il vise à rendre claire, en la
                     formulant expressément, une idée qui, autrement, pourrait être sujette à
                     contestation, à savoir qu’aucune disposition de la convention ne peut être
                     interprétée comme autorisant (et a fortiori comme obligeant) un Etat par-
                     tie, lorsqu’il applique ladite convention, à s’affranchir des règles que le
                     droit international coutumier impose à l’ensemble des Etats (qu’ils soient
                     ou non parties à cette convention) en matière d’égalité souveraine, de res-
                     pect de l’intégrité territoriale et de non‑ingérence dans les affaires inté-
                     rieures des autres Etats.
                        15. Ainsi entendu, l’article 4 a un effet utile indiscutable; mais ce n’est
                     pas celui que lui prête la Guinée équatoriale. L’article 4, à mes yeux, n’in-
                     corpore à la convention aucune règle ni aucun principe de droit interna-
                     tional coutumier, pas plus les règles relatives aux immunités que les
                     autres. Il indique seulement — mais cela peut être d’une grande impor-
                     tance dans certaines situations — que rien dans la convention ne déroge
                     aux règles du droit international coutumier qui se rapportent à certains
                     principes fondamentaux qu’il énonce, ou encore, en d’autres termes, que
                     la convention n’affecte pas l’application de ces règles, n’y porte pas
                     atteinte (même dans les relations juridiques entre Etats parties).
                        16. Il en résulte que, si un Etat, en mettant en œuvre telle ou telle obli-
                     gation résultant de la convention, méconnaissait, par exemple, une règle
                     de droit coutumier découlant du principe de la non-­intervention dans les
                     affaires intérieures d’autres Etats, il ne pourrait pas justifier légalement
                     cette méconnaissance en arguant du fait qu’il exécute une obligation que
                     lui impose la convention : l’article 4, paragraphe 1, ferait obstacle à une
                     telle justification. Dans l’hypothèse imaginée, l’Etat serait en infraction
                     avec ses obligations juridiques internationales. Mais ce serait parce qu’il
                     aurait violé le droit international général, non parce qu’il aurait violé la
                     convention — c’est‑à‑dire son article 4. L’article 4 par l­ui-même n’est pas
                     la source d’une obligation; il vise à préserver des obligations qui existent
                     par ailleurs, et qui ne sont pas de nature conventionnelle.
                        17. Ce qui conduit vers une telle interprétation, c’est d’abord l’argu-
                     ment que l’arrêt l­ui-même donne au paragraphe 95, mais dont il limite
                     curieusement la portée aux seules règles relatives aux immunités des Etats
                     et de leurs agents. L’interprétation de l’article 4 défendue par la Gui-
                     née équatoriale, selon laquelle les règles coutumières découlant des prin-
                     cipes mentionnés au paragraphe 1 de cet article sont incorporées dans cet
                     instrument en tant qu’obligations conventionnelles, « est sans rapport avec
                     l’objet et le but déclarés de l’instrument en question ». Ce qui est vrai,
                     selon l’arrêt, des règles relatives aux immunités, est vrai aussi de toutes les
                     règles coutumières qui visent à protéger l’égalité souveraine, l’intégrité
                     territoriale ou la non‑intervention : ni plus, ni moins. L’objet et le but de
                     la convention sont clairement énoncés à l’article premier. Il s’agit, en
                     substance, de mieux combattre certaines formes de criminalité transnatio-
                     nale particulièrement préoccupantes en rendant plus étroite la coopéra-
                     tion entre Etats. On comprend que, en négociant cet instrument, les Etats
                     aient tenu à préciser, par précaution, que les obligations renforcées qu’ils

                     89




5 CIJ1142.indb 174                                                                                     21/02/19 15:44

                     378 	    immunités et procédures pénales (op. ind. abraham)

                     instituaient n’allaient pas jusqu’à permettre d’écarter certains principes
                     fondamentaux que consacre le droit international général ; on compren-
                     drait moins qu’ils aient entendu incorporer ces principes en en faisant des
                     obligations conventionnelles dans le cadre d’un instrument dont ce n’est
                     aucunement la raison d’être.
                        18. La lecture de l’article 4 dans sa totalité va, à mon avis, dans le
                     même sens. Alors que le paragraphe 1 est rédigé avec une tournure posi-
                     tive (« [l]es Etats Parties exécutent leurs obligations … d’une manière
                     compatible avec les principes »), le paragraphe 2 est très nettement rédigé
                     sous la forme classique d’une clause de sauvegarde, c’est-à-dire avec une
                     tournure négative : « [a]ucune disposition de la … Convention n’habilite
                     un Etat Partie à exercer sur le territoire d’un autre Etat une compétence
                     et des fonctions qui sont exclusivement réservées aux autorités de cet
                     autre Etat par son droit interne ».
                        19. Il est clair que le paragraphe 2, tel qu’il est rédigé, n’incorpore pas
                     à la convention la règle prohibitive qu’il énonce. On pourrait soutenir
                     que, par contraste, le paragraphe 1 a une portée différente, en ce sens qu’il
                     produit un effet d’« incorporation », puisqu’il est formulé positivement.
                     Mais en réalité c’est, à mon avis, l’inverse qui est vrai, à savoir que le
                     paragraphe 1 doit être lu non par contraste avec le paragraphe 2, mais à
                     la lumière de celui‑ci. L’idée énoncée au paragraphe 2 n’est en effet rien
                     d’autre qu’un aspect particulier, dont l’importance a justifié qu’il soit sou-
                     ligné, de l’idée plus générale énoncée au paragraphe 1. Le fait pour un
                     Etat d’exercer sur le territoire d’un autre Etat une compétence ou des
                     fonctions réservées à ce dernier par son droit interne serait contraire aux
                     principes de l’égalité souveraine et de la non-­intervention dans les affaires
                     intérieures d’un autre Etat. En conséquence, il serait incohérent d’attri-
                     buer au paragraphe 1 un effet quelconque d’incorporation, tandis que le
                     paragraphe 2 serait appliqué — comme il doit certainement l’être — en
                     tant que clause de sauvegarde. La totalité de l’article 4 répond à une seule
                     et même inspiration.
                        20. S’il en était besoin, l’examen des travaux préparatoires confirme-
                     rait cette interprétation. Non pas directement les travaux préparatoires de
                     la convention de Palerme, mais, puisque l’article 4 de cette convention est
                     une transposition de l’article 2, paragraphes 2 et 3, de la convention des
                     Nations Unies de 1988 contre le trafic illicite de stupéfiants, les travaux
                     préparatoires de cette dernière convention.
                        21. La proposition initiale, émanant notamment du Canada et du
                     Mexique, de ce qui devait devenir l’article 2 de la convention, comportait
                     un paragraphe 2 aux termes duquel « rien dans la présente Convention ne
                     porte atteinte aux principes de l’égalité souveraine et de l’intégrité territo-
                     riale des Etats ou de la non-­intervention dans les affaires intérieures des
                     Etats » (« Nothing in this Convention derogates from the principles of the
                     sovereign equality and territorial integrity of States or that of non-­
                     intervention in the domestic affairs of States »).
                        22. C’est le délégué des Etats-Unis à la conférence diplomatique qui a
                     proposé, lors de la séance du 13 décembre 1988, de modifier ce texte, regret-

                     90




5 CIJ1142.indb 176                                                                                     21/02/19 15:44

                     379 	    immunités et procédures pénales (op. ind. abraham)

                     tant sa tonalité trop négative selon lui, et suggérant en conséquence de le
                     réécrire en employant une tournure plus positive (« [the US delegation] had
                     accordingly redrafted the text with the aim of giving it a more positive
                     mode of expression »). C’est ainsi qu’a été présenté le paragraphe 2 dans sa
                     formulation finalement adoptée, qui est identique à l’article 4, paragraphe 1,
                     de la convention de Palerme. Les délégations du Canada et du Mexique,
                     ainsi que d’un groupe de pays qui avaient été ensemble à l’origine du texte
                     initial, ont accepté la proposition américaine lors de la séance de l’après-
                     midi du même jour, au motif essentiel qu’ils ne voyaient pas de différence
                     substantielle entre leur texte et la proposition des Etats-Unis, et qu’il était
                     préférable d’éviter une longue discussion inutile qui aurait pu mettre en
                     péril l’issue de la conférence (United Nations Conference for the Adoption
                     of a Convention against Illicit Traffic in Narcotic Drugs and Psychotropic
                     Substances, Vienna, 25 November-20 December 1988, Official Records
                     Vol. I, p. 97‑98, par. 2-3 ; Vol. II, p. 171, par. 5 ; p. 176, par. 4).
                        23. En somme, ni la délégation américaine qui l’a proposée, ni les
                     autres délégations qui l’ont acceptée, n’ont vu dans la tournure « plus
                     positive » du texte qui est devenu l’article 2, paragraphe 2, de la conven-
                     tion contre le trafic illicite de stupéfiants, et ensuite l’article 4, para-
                     graphe 1, de la convention de Palerme, quoi que ce soit de substantiellement
                     différent d’une clause de sauvegarde classique, dont l’objet est d’indiquer
                     que la convention ne déroge pas aux (ou qu’elle est sans préjudice des)
                     règles de droit international coutumier.
                        24. Si la Cour avait adopté cette interprétation de l’article 4, elle n’au-
                     rait pas eu besoin de consacrer de longs développements (par. 104 à 117)
                     à un autre chef de demande de la Guinée équatoriale, selon lequel la
                     France aurait également violé cet article, parce qu’elle aurait méconnu
                     tant le principe de l’égalité souveraine des Etats que celui de la non-­
                     intervention en attribuant à ses juridictions pénales une compétence
                     excessive, par la manière dont elle a incriminé dans son droit interne l’in-
                     fraction de blanchiment, comme l’y obligeait l’article 6, et dont elle a
                     défini la compétence de ses juridictions pour connaître d’une telle infrac-
                     tion, en exécution de l’article 15.
                        25. Plutôt que de répondre que l’article 4 n’incorpore dans la conven-
                     tion aucun des principes auxquels il se réfère, comme je crois qu’elle
                     aurait dû le faire, et ne pouvant pas se fonder sur le raisonnement qu’elle
                     avait très spécifiquement consacré aux règles coutumières relatives aux
                     immunités — pour les exclure du champ de l’article 4 —, la Cour s’engage
                     ici dans une direction différente. Elle justifie son refus d’admettre sa com-
                     pétence pour connaître de ce volet de l’affaire par le motif tiré de ce que,
                     en incriminant le blanchiment et en délimitant la compétence de ses juri-
                     dictions pour en connaître (d’une manière trop large selon la Guinée équa-
                     toriale), la France n’a pas agi pour l’exécution de ses obligations résultant
                     de la convention de Palerme. A cet égard, je me bornerai à dire respec-
                     tueusement que la démonstration est laborieuse.
                        26. Les réserves qui précèdent ne m’empêchent évidemment pas,
                     comme je l’ai dit en commençant, d’adhérer pleinement à toutes les

                     91




5 CIJ1142.indb 178                                                                                     21/02/19 15:44

                     380 	    immunités et procédures pénales (op. ind. abraham)

                     conclusions auxquelles parvient l’arrêt, tant sur l’exception d’incompé-
                     tence relative à la convention de Palerme, que la Cour retient, que sur
                     celle relative au protocole à la convention de Vienne, qu’elle rejette à bon
                     droit selon moi.

                     (Signé) Ronny Abraham.




                     92




5 CIJ1142.indb 180                                                                                  21/02/19 15:44

